Order entered October 16, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00837-CV

                D & S CONTAINER, INC. D/B/A BUDGET BOX, Appellant

                                                 V.

PRISCILLA RUIZ, INDIVIDUALLY AS SURVIVING SPOUSE, AND AS PARENT AND
             NEXT FRIEND OF JAMES ESTRELLA, JR., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-13854

                                             ORDER
       Before the Court is appellant’s October 15, 2018 unopposed motion to abate appeal

pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(C). Appellant explains the parties

have settled all issues, but the settlement must be finalized and approved by the trial court.

       We GRANT the motion and ORDER appellant to file, no later than December 17, 2018,

either a motion to reinstate and dismiss the appeal or status report. We ABATE the appeal to

allow the trial court to conduct the necessary proceedings to effectuate the parties’ agreement,

including entry of an amended judgment. Se TEX. R. APP. P. 42.1(a)(2)(C).

                                                       /s/    DAVID EVANS
                                                              JUSTICE